Citation Nr: 1130856	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-17 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for gastroesophogeal reflux disease (GERD) and hiatal hernia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, B.D., and C.D.



ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1943 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued the evaluation of the Veteran's GERD and hiatal hernia at 10 percent disabling, and continued the evaluation of the Veteran's PTSD at 10 percent disabling.  

The Veteran presented testimony at a June 2011 hearing before the undersigned.  A transcript of this hearing has been associated with the record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected GERD and hiatal hernia disability, currently evaluated as 10 percent disabling, and PTSD disability, also currently evaluated as 10 percent disabling, are more severe than the current evaluations.  After having carefully considered these matters, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further evidentiary development.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

The Board notes that the Veteran was last afforded with VA examinations for compensation and pension purposes in March 2009, well over two years ago.  The record has since suggested that the symptoms associated with both his digestive disability and his PTSD have worsened since the time of that examination.  With respect to the Veteran's PTSD, in July 2010, the Veteran reported having both delusions and hallucinations.  The March 2009 psychological examiner took note of no such symptoms.  With respect to the Veteran's disability of the digestive system, the Veteran indicated at his June 2011 hearing before the undersigned that he suffered from pain in his neck, chest, and back, and weight loss.  None of these symptoms were noted at the Veteran's March 2009 digestive system examination.

Accordingly, given both the suggestion that the Veteran's symptoms have worsened and the significant length of time that has elapsed since the last VA examinations, the Board finds that a contemporaneous VA medical examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular when it is contended that a service-connected disability has become worse).

The Board also notes that in his June 2011 hearing before the undersigned, the Veteran identified a private physician, Dr. W., who apparently opined that the difficulties that the Veteran has experienced with his colon, including gas and a February 2007 surgery to repair a sigmoid volvulus, are related to the Veteran's service-connected hiatal hernia and GERD disability.  On remand, the RO or AMC should attempt to obtain relevant medical records from Dr. W.

The Board notes also that the Veteran has previously received treatment for both his PTSD and hiatal hernia and GERD disability at the VA Medical Center in Oklahoma City.  The most recent treatment records of record are from May 2011.  On remand, the Veteran should be asked to confirm whether he has received any further treatment from the VA for his GERD and hiatal hernia since that time, and if so, those records should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased rating for his service-connected PTSD and GERD and hiatal hernia disability.  Based on the Veteran's response, the RO must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.  Also, the RO should request that the Veteran provide sufficient information regarding his treatment with Dr. W, the private physician identified in the Veteran's June 2011 hearing before the undersigned, to allow the RO to obtain pertinent treatment records.

2.  Then, the RO must obtain any outstanding VA treatment records dated after May 2011 from the Oklahoma City VA Medical Center, and any private treatment records as identified above.  All attempts to locate these records should be fully documented in the claims folder. 

3.  Then, the RO should then schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  

The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed before the examination took place.  Any indicated studies should be performed.  

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner is asked specifically to discuss the Veteran's reported hallucinations and delusions.  The examiner should describe the impact, if any, of the Veteran's PTSD on his social and industrial functioning and indicate whether the Veteran's PTSD renders him unemployable.  

All conclusions must be supported with rationales that make reference to the evidence of record.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

4.  Schedule the Veteran for a examination with an examiner of appropriate expertise in order to determine the severity of his service-connected hiatal hernia and GERD.  

The claims folder and a copy of this Remand must be made available to the examiner(s) who should indicate on the examination report that the folder was reviewed before the examination took place.  Any indicated studies should be performed.  

The examiner should identify all current manifestations of the service-connected hiatal hernia and GERD.  The examiner is asked to specifically address whether the Veteran experiences persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, and whether such symptoms are productive of considerable impairment of health.  The examiner should discuss whether the Veteran experiences symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The examiner is asked to opine whether the problems that the Veteran has experienced with his colon, to include gas and a February 2007 surgery to repair a sigmoid volvulus, are related to the Veteran's GERD and hiatal hernia disability.

The examiner should describe the impact, if any, of the Veteran's hiatal hernia and GERD on his social and industrial functioning and indicate whether the Veteran's hiatal hernia and GERD renders him unemployable.  

All conclusions must be supported with rationales that make reference to the evidence of record.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

